Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 1 of 38




                  EXHIBIT 15
Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 2 of 38




              VOTING IN WISCONSIN
                                   -AND-
THE VOTER PHOTO IDENTIFICATION
             LAW

                             Brought to you by:
          THE WISCONSIN ELECTIONS COMMISSION


TOLL FREE PHONE LINE: 1-866-VOTE-WIS

WEC PHOTO ID WEBSITE: BRINGIT.WISCONSIN.GOV

WEC HELPDESK: 608-266-8005

WEC HELPDESK E-MAIL: ELECTIONS@WI.GOV

FIND YOUR POLLING PLACE AND MORE: MYVOTE.WI.GOV

MAILING: P.O. BOX 7984, MADISON, WI 53707-7984

                                                                      EXHIBIT
                               Updated: July 2020                         5011
                                                                           1
      Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 3 of 38




-TABLE OF CONTENTS-
    VOTER ELIGIBILITY……………………………………………….3

    ACCEPTABLE PHOTO IDS…………………….………….......5
        ACCEPTABLE PHOTO ID PICTURES…..……………….……….……..….….7
        VETERAN’S HEALTH ADMINISTRATION ID CARD…….……....………8
        WISCONSIN DRIVER LICENSE…..…………………..……………...………….9
        WISCONSIN STATE ID CARD……………..……………………….……………11
        UNIFORMED SERVICE ID CARD…………………………….…….……..……13
        U.S. PASSPORT BOOK OR CARD……………………….………….………...15
        WISCONSIN DMV ID PETITION PROCESS RECEIPT…………..….……17
        WISCONSIN DRIVER LICENSE OR STATE ID RECEIPT………..……...18
        WISCONSIN ID WITHOUT PHOTO…………………………..…….………..19
        CERTIFICATE OF U.S. NATURALIZATION………..………………....……21
        WISCONSIN TRIBAL ID CARD………………………………………….………23
        UNIVERISTY OR COLLEGE STUDENT ID……………………………………25

    VOTER REGISTRATION…………………………….………..…27
       VOTER REGISTRATION APPLICATION……………………………..….……28
       PROOF OF RESIDENCE FOR REGISTRATION……..……………….………29


    ABSENTEE VOTING………….…………………………….…....31
       ABSENTEE BALLOT REQUEST FORM…………………….……………………35
       ABSENTEE BALLOT CERTIFICATE ENVELOPE…………………….………..36


    ELECTION DAY VOTING…………………..……….…..……..37




                     Find more information on the Photo ID law at www.BringIt.wi.gov
                 Register to vote or check your registration status at: www.MyVote.wi.gov
           Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                                                                                                 2
-VOTER ELIGIBILITY-
               Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 4 of 38

Information provided by the Wisconsin Elections Commission

WHO IS ELIGIBLE TO VOTE IN WISCONSIN?

You must be 18 years of age to vote. All voters in Wisconsin must be at least 18 years of age on the day of the
election to be eligible to vote. Persons who are otherwise eligible to vote may register to vote at 17 years of age if
they will be 18 by the next election.

You must be a U.S. citizen in order to vote. Citizenship is documented through a U.S. birth certificate or a
Certificate of Naturalization, but proof of citizenship is not required to vote. Green card or visa status does not
qualify a person to vote in Wisconsin elections.

You must reside at your current address for at least 28 days prior to the election.
(You may register to vote as long as you will meet the 28-day requirement by the day of the election.)

If you have moved to a new address within Wisconsin within 28 days of an election, you may be qualified to vote
from your former address until you meet the 28-day requirement at your new address.

If you have moved to Wisconsin from another state less than 28 days before an election, you are only eligible to
vote for President and Vice-President in Wisconsin until you achieve the 28 days.


WHO IS NOT ELIGIBLE TO VOTE IN WISCONSIN?

You cannot vote if you are serving a felony sentence. If you are currently serving any portion of a felony sentence,
including probation or supervision, you are not eligible to vote in Wisconsin. Once your felony sentence is
complete and your rights have been restored your right to vote is also reinstated, but you will need to re-register.

You cannot vote if you’ve been adjudicated incompetent. If a judge has specifically determined you to be
incompetent to vote, you are not eligible to vote in Wisconsin. If you have been adjudicated incompetent, but not
specifically incompetent to vote, then you are still eligible to vote.

You are not eligible to vote if you have placed a bet or a wager on the outcome of the election.

You can only vote once. Each voter is eligible to vote only once in any given election. You are not eligible to vote
if you have already cast a ballot (regular or absentee) in that election.




                                Find more information on the Photo ID law at www.BringIt.wi.gov
                            Register to vote or check your registration status at: www.MyVote.wi.gov        3
                      Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 5 of 38




          This page is intentionally left blank.




                                                                          4
               Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 6 of 38

 -ACCEPTABLE PHOTO IDS-
 Information Provided by the Wisconsin Elections Commission
DO I NEED A SPECIAL VOTER ID CARD?
There is not a separate “Voter ID” card. There are many forms of photo ID, which you may already have, that can be used
to vote. Anyone voting in person must show the original copy of their photo ID.
Anyone with a valid Wisconsin driver license or Wisconsin state ID card, or any of the documents listed below, already has
the photo ID they need for voting purposes.
WHAT CAN I USE AS PHOTO ID TO VOTE?
The following photo IDs are acceptable for voting purposes, and can be unexpired or expired after, November 6, 2018
(currently the date of the last General Election):
    o   A Wisconsin DOT-issued driver license, even if driving privileges are revoked or suspended. Your Wisconsin
        DOT-issued driver license does not need to be a “REAL ID”.
    o   A Wisconsin DOT-issued identification card. Your Wisconsin DOT-issued ID card does not need to be a “REAL ID”.
    o   Military ID card issued by the U.S. Uniformed Services
    o   A U.S. passport book or card
The following photo IDs are also acceptable for voting purposes:
    o   A certificate of naturalization (that was issued not earlier than two years before the date of the election)
    o   An identification card issued by a federally recognized Indian tribe in Wisconsin
    o   A driver license receipt issued by Wisconsin DOT (valid for 45 days from date issued)
    o   An identification card receipt issued by Wisconsin DOT (valid for 45 days from date issued)
    o   A Wisconsin DMV ID Petition Process Photo Receipt (valid for 180 days from date issued)
    o   A Veteran Affairs ID card (must be unexpired or have no expiration date)
    o   A photo identification card issued by a Wisconsin accredited university or college, or technical college that contains
        the following:
         -Date the card was issued
         -Signature of student
         -Expiration date no later than two years after date of issuance, can still be used if expired
         -If the student ID is expired, the university or college ID must be accompanied by a separate document that proves
          current enrollment, such as a tuition fee receipt, enrollment verification letter, or class schedule

WHAT WILL THE POLL WORKER BE LOOKING AT ON MY PHOTO ID?
    An acceptable Photo ID for voting does not have to include a current address.
    o   Elector’s Photograph
        The photograph must reasonably resemble the elector
    o   Elector’s Name
        The elector’s name must conform to the name on their voter registration; conform does not mean that
        the name must be identical to the name on the voter registration
    o   An Expiration
        If the ID has an expiration date, it must meet the expiration requirements listed above


                        For detailed information about the Voter Photo ID law, visit bringit.wi.gov.
                For other information on the Wisconsin Elections Commission, visit http://elections.wi.gov             5
                            or call the Elections Help Desk at 1-866-VOTE-WIS or 608-266-8005.
               Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 7 of 38

 -ACCEPTABLE PHOTO IDS-
 Information Provided by the Wisconsin Elections Commission
ARE THERE ANY PHOTO IDS I CANNOT USE TO VOTE?
Yes. The following photo IDs are NOT acceptable for voting purposes:
    o    A State or Federal government employee ID
    o    An out-of-state driver license or identification card
    o    An employment ID
    o    A membership or organization ID
    o    A Certificates of Citizenship

ARE THERE ANY PHOTO IDS THAT CAN BE USED FOR VOTING THAT DO NOT HAVE A PHOTO ON THEM?
Yes. The following documents, which do not contain a photo, can be used for voting purposes:
   o A citation or notice of intent to revoke or suspend a driver license, which is dated within 60 days of the
     date of the election. If your driver license has been taken away by law enforcement or a court, you may
     present written documentation of that fact in order to vote without your photo ID
   o    A State of Wisconsin, DOT issued, identification card without a photo, issued to those electors with a
        religious objection to being photographed
IS THERE ANYONE WHO DOES NOT NEED TO PROVIDE A PHOTO ID?
Yes. The following electors do NOT need to provide a Photo ID:
   o Confidential electors are always exempt from Photo ID requirements. Confidential electors have applied
     for this status with their municipal clerk, and have presented a court order, a letter from law
     enforcement, a letter from the staff of a domestic abuse shelter, or the staff of an agency assisting victims
     of domestic abuse
   o Active Military and Permanent Overseas voters are not required to provide a Photo ID when they vote
     by absentee ballot, but if they vote in-person, they must present Photo ID
   o Indefinitely confined voters and voters in special care facilities can provide a witness signature on their
     absentee ballot certificate envelope in substitute for showing Photo ID; if they vote in-person, they must
     present a Photo ID




                        For detailed information about the Voter Photo ID law, visit bringit.wi.gov.
                For other information on the Wisconsin Elections Commission, visit http://elections.wi.gov   6
                            or call the Elections Help Desk at 1-866-VOTE-WIS or 608-266-8005.
 -ACCEPTABLE PHOTO IDS FOR VOTING IN WISCONSIN-
                        Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 8 of 38

 Information Provided by the Wisconsin Elections Commission
  WHAT PHOTO IDS CAN I USE TO VOTE IN WISCONSIN?
             State of Wisconsin Driver License                                                State of Wisconsin ID Card




      Can be expired since November 6, 2018 (currently                             Can be expired since November 6, 2018 (currently
                  the last General Election)                                                   the last General Election)

                                                                               Veterans Affairs ID               U.S. Passport Book or Card
 Wisconsin Driver License OR State ID Card Receipt
                        OR
    WI DMV ID Petition Process Photo Receipt




                                                                                                                      Can be expired since
        Valid for 45 days from the date receipt was issued                Must be unexpired or have no                  November 6, 2018
         OR 180 days for the ID Petition Process Receipt                           expiration                  (currently the last General Election)

       Student ID Card
              +                         U.S. Uniformed Services                  Tribal ID Card                Certificate of Naturalization
Enrollment Verification (only
  if student ID is expired)




  Valid for voting if the expiration
    date is no more than 2 years
            from the date                  Can be expired since
   the card was issued. Still valid         November 6, 2018                                                    Only valid for voting if Certificate was
      for voting if expired and             (currently the last                                               issued not more than 2 years before the
                                                                          Still valid for voting if expired
        accompanied by valid                General Election)                                                            date of the election
       enrollment verification
                                             Find more information on the Photo ID law at www.BringIt.wi.gov
                                         Register to vote or check your registration status at: www.MyVote.wi.gov                    7
                                   Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                   Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 9 of 38
 -VETERAN AFFAIRS (VA) ID CARDS AS PHOTO ID FOR VOTING-
 Information Provided by the Wisconsin Elections Commission
 WHAT DOES A VETERAN AFFAIRS ID CARD LOOK LIKE?

 There are currently two versions: the Veteran Health ID Card (VHIC) and the older Veteran ID Card (VIC).




                    (VHIC -Earliest Expiration Date: 2023)                      (VIC - No Expiration Date)

CAN I USE A VETERAN AFFAIRS ID CARD TO VOTE IN WISCONSIN?
Yes! A Veteran ID card can be used to vote in Wisconsin. You must show the original copy of your ID if you are voting in-person.


WHAT IS VETERAN AFFAIRS ID CARD?

This is an ID issued by the U.S. Department of Veteran Affairs/Veterans Health Administration to veterans who are enrolled in
the VA health care system.

CAN MY VETERAN AFFAIRS ID CARD BE EXPIRED?

No. The ID cards must be unexpired or have no expiration date. Some VIC cards do not expire and are therefore valid for
voting indefinitely. The newer VHIC card will first begin to expire in 2023.

DOES MY VETERAN AFFAIRS ID CARD NEED TO HAVE MY CURRENT ADDRESS ON IT?

No. Your Veteran Affairs ID card does NOT have your address on it. When you present your photo ID to receive a ballot in the
next election, the poll workers will not be looking at the address. However, if you still need to register to vote at your address,
you will need to present a document called proof of residence that proves where you live, this could be your Wisconsin Driver
License or it could be another document such as a utility bill.

WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY VETERAN AFFAIRS ID CARD?

The election worker will be looking for three things on your Veteran Affairs ID card:

    1) Your Photo. Election workers know looks can change, but please make sure that if your appearance has significantly
       changed that your photo still reasonably resembles you.
    2) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to be
       an exact match. For example, if your ID says “Michael” but your voter registration says “Mike”, that’s ok!
    3) An Expiration Date. They will be checking to see that your Veteran Affairs ID card is unexpired or has no expiration date.


                                    Find more information on the Photo ID law at www.BringIt.wi.gov
                                Register to vote or check your registration status at: www.MyVote.wi.gov               8
                          Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                  Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 10 of 38
 -STATE OF WISCONSIN DRIVER LICENSE AS PHOTO ID FOR VOTING-
 Information Provided by the Wisconsin Elections Commission
WHAT DOES A STATE OF WISCONSIN DRIVER LICENSE LOOK LIKE?

The look of a State of Wisconsin Driver License can vary depending on when your ID was issued. Here are photos of some
of the more common State of Wisconsin Driver Licenses:




CAN I USE A STATE OF WISCONSIN DRIVER LICENSE TO VOTE IN WISCONSIN?

Yes! A State of Wisconsin Driver License can be used to vote in Wisconsin. It must be a Wisconsin Driver License. Driver Licenses
from other states may not be used for voting in Wisconsin. Voters must show the original copy of their ID if they are voting in-person.
WHAT IS A STATE OF WISCONSIN DRIVER LICENSE?

A State of Wisconsin Driver License is an identification card issued by the Wisconsin Division of Motor Vehicles (DMV).
CAN MY STATE OF WISCONSIN DRIVER LICENSE BE EXPIRED?

You may still use your expired State of Wisconsin Driver License for voting as long as it has expired since November 6, 2018
(currently the last General Election).

DOES MY STATE OF WISCONSIN DRIVER LICENSE NEED TO HAVE MY CURRENT ADDRESS ON IT?

No. Your State of Wisconsin Driver License does NOT need to have a current address on it. When you present your photo ID to
receive a ballot in the next election, the poll workers will not be looking at the address. However, if you still need to register to
vote at your address, you will need to present a document called proof of residence that proves where you live, this could be your
State of Wisconsin Driver License or it could be another document such as a utility bill.
WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY STATE OF WISCONSIN DRIVER LICENSE?

The election worker will be looking for three things on your Wisconsin Driver License:

    1) Your Photo. Election workers know looks can change, but please make sure that if your appearance has significantly
       changed that your photo still reasonably resembles you.
    2) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to be
       an exact match. For example, if your ID says “Robert” but your voter registration says “Bob,” that’s ok!
    3) An Expiration Date. Poll workers will be checking to see that your Wisconsin Driver License is either unexpired or has
       expired since November 6, 2018 (currently the last General Election).


                                     Find more information on the Photo ID law at www.BringIt.wi.gov
                                 Register to vote or check your registration status at: www.MyVote.wi.gov
                                                                                                                      9
                           Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
-WISCONSIN DRIVER
         Case:        LICENSE AS
               3:15-cv-00324-jdp    PHOTO
                                 Document     ID FOR
                                          #: 401-15    VOTING-
                                                    Filed: 09/18/20                                                  Page 11 of 38

Information Provided by the Wisconsin Elections Commission
    WHO CAN GET A STATE OF WISCONSIN DRIVER LICENSE?
Voters who live in Wisconsin and have obtained driving privileges. You cannot have both a Driver License and a State ID, you may only
have one. Valid out-of-state driver licenses or ID cards must be surrendered when obtaining a Wisconsin License.
    HOW DO I GET A STATE OF WISCONSIN DRIVER LICENSE?
Visit your local DMV. Find your nearest Wisconsin DMV location by calling (608) 264-7447 or visiting http://wisconsindot.gov/Pages/online-
srvcs/find-dmv/default.aspx . Once there, you will be asked to provide identifying documentation.

 WHAT DOCUMENTS DO I NEED TO BRING TO GET A STATE OF WISCONSIN DRIVER LICENSE?
There are four categories of documentation the DMV would like you to bring when applying for a State of Wisconsin Driver License.
Some documents meet the requirements for multiple categories so you may need less than four documents. Photocopies of your
documents are not acceptable, you will need to bring your original documents.

               1. NAME AND DATE OF BIRTH DOCUMENTS                                            2. WISCONSIN RESIDENCY DOCUMENTS
       Armed Forces           U.S. Passport                Tribal ID                Government           Hunting/Fishing       Certified School Record
           ID Card                (valid)                    Card                Issued Document            License
         Wisconsin            Certificate of          Wisconsin State ID             Pay Stub            Department of          Mortgage Documents
       Driver License         Naturalization                 Card                                        Corrections Doc
      Birth Certificate       Certificate of          Foreign Passport
                               Citizenship               (valid + i94)           Insurance Policy            College                   Utility Bill
                                                                                                         Enrollment Doc          (incl. cable, phone)
        Court Order                TSA
         (adoption,             Worker ID                                        Employee Photo          Bank Statement
       divorce, name,                                                                  ID
        gender, etc.)
     If you have legally changed your name, you will need to change your name with the Social Security Administration Office before coming to a
     Division of Motor Vehicles (DMV) Service Center. You will be required to show proof of your name change.
                             3. IDENTITY DOCUMENTS                                                     4. LEGAL PRESENCE DOCUMENTS
       U.S. Gov. /Military     Certified Certificate of    Legal Guardian WI ID        U.S. Passport       Certificate of       Foreign Passport (Valid
        Dependent Card                Marriage                     Card                   (Valid)          Naturalization                + i94)
                                                                (Under 18)
      Social Security Card     Certified Certificate of       TSA Worker ID
                                                                                           Birth            Certificate of          TSA Worker ID
                                       Divorce
                                                                                         Certificate         Citizenship
      State ID Card (Other       Military Discharge          WI or other state           (Certified)
           U.S. State)            Papers+DD214                Driver License

    For further questions visit: http://wisconsindot.gov SEARCH: “Application for a Driver License.” Once your
    application and documentation are accepted, you will be issued a Wisconsin Driver License photo receipt that can be used
    for voting purposes for 45 days. You will receive your Wisconsin Driver License in the mail about 10 days after you apply.

 WHAT ELSE DO I NEED TO KNOW ABOUT STATE OF WISCONSIN DRIVER LICENSES?
○    You can renew your Wisconsin Driver License online at http://wisconsindot.gov/Pages/dmv/license-drvs/lst-or-stoln/duplicate-id.aspx
○    The WI DMV may punch a hole over the expiration date to void a WI State ID Card.
○    You may use a Regular, Probationary, or Occupational Wisconsin Driver License to vote.
○    You must show the original copy of your ID if you are voting in-person.

DOES MY DRIVER LICENSE NEED TO BE A “REAL ID”?
○ Your Wisconsin driver license does not need to be REAL ID complaint to be used for voting purposes
○ You can use a Wisconsin driver license with either a star or the phrase “NOT FOR FEDERAL PURPOSES” in the top right corner as photo ID.

                                              Find more information on the Photo ID law at www.BringIt.wi.gov
                                          Register to vote or check your registration status at: www.MyVote.wi.gov                          10
                                    Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                   Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 12 of 38
  -STATE OF WISCONSIN ID CARD AS PHOTO ID FOR VOTING-
  Information Provided by the Wisconsin Elections Commission
 WHAT DOES A WISCONSIN STATE ID CARD LOOK LIKE?

 The look of a State of Wisconsin ID card can vary depending on when your ID was issued. Here are photos of some of the
 most common State of Wisconsin ID cards:




CAN I USE A STATE OF WISCONSIN ID CARD TO VOTE IN WISCONSIN?
Yes! A State of Wisconsin ID card can be used to vote in Wisconsin. Please note that it must be a State of Wisconsin ID Card. ID
cards from other states may not be used for voting in Wisconsin. You must show the original copy of your ID if you are voting in-
person. Your State of Wisconsin ID Card does not have to be a “REAL ID” to be used for voting.
WHAT IS A STATE OF WISCONSIN ID CARD?
A State of Wisconsin ID card is an identification card issued by the Wisconsin Division of Motor Vehicles (DMV).

CAN MY STATE OF WISCONSIN ID CARD BE EXPIRED?
You may still use your expired State of Wisconsin ID card for voting as long as it has expired since November 6, 2018 (currently
the last General Election).
DOES MY STATE OF WISCONSIN ID CARD NEED TO HAVE MY CURRENT ADDRESS ON IT?
No. Your State of Wisconsin ID card does not need to have a current address on it. When you present your photo ID to receive
a ballot in the next election, the poll workers will not be looking at the address. However, if you still need to register to vote at
your address, you will need to present a document called proof of residence that proves where you live. This could be your State
of Wisconsin ID card or it could be another document such as a utility bill.
WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY STATE OF WISCONSIN ID CARD?
The election worker will be looking for three things on your State of Wisconsin ID card:

    1) Your Photo. Election workers know looks can change, but please make sure that if your appearance has significantly
       changed that your photo still reasonably resembles you.
    2) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to be
       an exact match. For example, if your ID says “Robert” but your voter registration says “Bob,” that’s ok!
    3) An Expiration Date. They will be checking to see that your Wisconsin State ID card is either unexpired or has expired
       since November 6, 2018 (currently the last General Election).
DOES MY STATE OF WISCONSIN ID CARD NEED TO BE A “REAL ID”?
○ Your State of Wisconsin ID card does not need to be REAL ID complaint to be used for voting purposes
○ You can use a State of Wisconsin ID with either a star or the phrase “NOT FOR FEDERAL PURPOSES” in the top right corner as photo ID.
                                      Find more information on the Photo ID law at www.BringIt.wi.gov
                                  Register to vote or check your registration status at: www.MyVote.wi.gov
                                                                                                                       11
                            Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
-STATE OF WISCONSIN       ID CARD
          Case: 3:15-cv-00324-jdp   AS PHOTO
                                  Document        ID FOR
                                           #: 401-15 Filed: VOTING-
                                                            09/18/20 Page 13 of 38

Information Provided by the Wisconsin Elections Commission
 WHO CAN GET A STATE OF WISCONSIN ID CARD?
Any Wisconsin resident can get a State of Wisconsin ID card. You cannot have both a Driver License and a State ID, you may only have
one. Valid out-of-state driver licenses or ID cards must be surrendered when obtaining a State of Wisconsin ID card.
 HOW DO I GET A STATE OF WISCONSIN ID CARD?
Visit your local DMV. Find your nearest Wisconsin DMV location by calling (608) 264-7447 or visiting http://wisconsindot.gov/Pages/online-srvcs/find-
dmv/default.aspxu You will be asked to provide documentation. If you don’t have your documents, DMV can still help through their petition process,
learn more here: http://wisconsindot.gov/Pages/dmv/license-drvs/how-to-apply/petition-process.aspx
WHAT DOCUMENTS DO I NEED TO BRING TO GET A STATE OF WISCONSIN ID CARD?
There are four categories of documentation the DMV would like you to bring when applying for a State of Wisconsin ID Card. Some
documents count for multiple categories so you may need less than four documents.

           1. NAME AND DATE OF BIRTH DOCUMENTS*                                          2. WISCONSIN RESIDENCY DOCUMENTS*
    Armed Forces         U.S. Passport             Tribal ID                    Government           Hunting/Fishing       Certified School Record
        ID Card              (valid)                  Card                   Issued Document            License
      Wisconsin          Certificate of      Wisconsin State ID Card              Pay Stub           Department of          Mortgage Documents
    Driver License       Naturalization                                                              Corrections Doc
   Birth Certificate     Certificate of         Foreign Passport
                          Citizenship             (valid + i94)              Insurance Policy            College                   Utility Bill
                                                                                                     Enrollment Doc          (incl. cable, phone)
    Court Order:              TSA
      Adoption,            Worker ID                                         Employee Photo          Bank Statement
   Divorce, Name,                                                                  ID
         etc.
 If you have legally changed your name, you will need to change your name with the Social Security Administration Office before coming to a
 Division of Motor Vehicles (DMV) Service Center. You will be required to show proof of your name change.
                         3. IDENTITY DOCUMENTS*                                                    4. LEGAL PRESENCE DOCUMENTS*
   U.S. Gov. /Military     Certified Certificate of    Legal Guardian WI ID        U.S. Passport       Certificate of       Foreign Passport (Valid
    Dependent Card                Marriage                     Card                   (Valid)          Naturalization                + i94)
                                                            (Under 18)
  Social Security Card     Certified Certificate of       TSA Worker ID
                                                                                       Birth            Certificate of          TSA Worker ID
                                   Divorce
                                                                                     Certificate         Citizenship
  State ID Card (Other       Military Discharge          WI or other state           (Certified)
       U.S. State)            Papers+DD214                Driver License

 For further questions visit: http://wisconsindot.gov SEARCH: ”Obtaining an identification (ID) card”
 Once your application and documentation are accepted, you will be issued a State of Wisconsin ID card photo receipt that can be
 used for voting purposes for 45 days. You will receive your State of Wisconsin ID Card in the mail about 10 days after you apply.

 *WHAT IF I DON’T HAVE THE DOCUMENTS NEEDED TO GET A STATE OF WISCONSIN ID CARD?
A document petition process is available at the WI DMV if you apply for a State of Wisconsin ID card and your documents to prove U.S.
citizenship, name and date of birth, and/or legal name change are unavailable. If you do not have the documents mentioned above, DMV
staff will work with you to verify your records through other means. You can still get a free State of Wisconsin ID card on the day you visit
the DMV even if you are unable to provide the documents listed above.

WHAT ELSE DO I NEED TO KNOW ABOUT STATE OF WISCONSIN ID CARDS?
-You can renew your State of Wisconsin ID card online at http://wisconsindot.gov/Pages/dmv/license-drvs/lst-or-stoln/duplicate-id.aspx.
-State of Wisconsin ID cards are available for free, just check the “Free ID for voting purposes” box on the application form.
-The WI DOT may punch a hole over the expiration date to void a State of Wisconsin ID card. Hole-punched cards are invalid; therefore,
not an acceptable ID for voting purposes if the expiration date, or other information, cannot be read.
                                          Find more information on the Photo ID law at www.BringIt.wi.gov
                                      Register to vote or check your registration status at: www.MyVote.wi.gov                   12
                               Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                   Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 14 of 38
  -U.S. UNIFORMED SERVICE ID CARD AS PHOTO ID FOR VOTING-
  Information Provided by the Wisconsin Elections Commission
 WHAT DOES A U.S. UNIFORMED SERVICE ID CARD LOOK LIKE?

 The look of a U.S. Uniformed Service ID card can vary depending on what branch of the uniformed services the card is from
 and when it was issued. Here are photos of some of the more common U.S. Uniformed Service ID cards.




CAN I USE A U.S. UNIFORMED SERVICE ID CARD TO VOTE IN WISCONSIN?
Yes! A U.S. Uniformed Service ID card can be used to vote in Wisconsin. You must show the original copy of your ID if you are
voting in-person.
WHAT IS A U.S. UNIFORMED SERVICE ID CARD?
This is an ID issued by the U.S. Department of Defense to members of the U.S. Air Force, U.S. Army, U.S. Marine Corps, U.S.
Navy, National Oceanic and Atmospheric Administration (NOAA), U.S. Public Health Services, U.S. Coast Guard, and spouses or
dependents of service members. Retired U.S. Uniformed Service ID cards are acceptable.

CAN MY U.S. UNIFORMED SERVICE ID CARD BE EXPIRED?

You may still use your expired U.S. Uniformed Service ID card for voting as long as it has expired since November 6, 2018
(currently the last General Election). A U.S. Uniformed Service ID card is acceptable if there is no expiration date.
DOES MY U.S. UNIFORMED SERVICE ID CARD NEED TO HAVE MY CURRENT ADDRESS ON IT?

 No. Your U.S. Uniformed Service ID card does NOT need to have a current address on it. When you present your photo ID to
 receive a ballot in the next election, the poll workers will not be looking at the address. However, if you still need to register to
 vote at your address, you will need to present a document called proof of residence that proves where you live, this could be
 your Wisconsin Driver License or it could be another document such as a utility bill.

WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY U.S. UNIFORMED SERVICE ID CARD?

The election worker will be looking for three things on your U.S. Uniformed Service ID card:

    1) Your Photo. Election workers know looks can change, but please make sure that if your appearance has significantly
       changed that your photo still reasonably resembles you.
    2) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to be
       an exact match. For example, if your ID says “Robert” but your voter registration says “Bob,” that’s ok!
    3) An Expiration Date. They will be checking to see that your U.S. Uniformed Service ID card is either unexpired or has
       expired since November 6, 2018 (currently the last General Election).

                                     Find more information on the Photo ID law at www.BringIt.wi.gov
                                 Register to vote or check your registration status at: www.MyVote.wi.gov               13
                           Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
-U.S. UNIFORMED      SERVICE ID CARD
           Case: 3:15-cv-00324-jdp       PHOTO
                                   Document #: 401-15IDFiled:
                                                        FOR09/18/20
                                                              VOTING-
                                                                    Page 15 of 38

Information Provided by the Wisconsin Elections Commission

 CAN I USE MY VETERAN’S ID TO VOTE?

 Yes, an ID issued by Veteran Affairs (VA) can be used for voting in Wisconsin. In addition, if you have a retired U.S.
 Uniformed Service ID card issued by the U.S. Department of Defense that is unexpired or has no expiration date,
 you may use it for voting purposes.

  WHO DO I CONTACT WITH QUESTIONS ABOUT MY U.S. UNIFORMED SERVICE ID CARD?


   The Wisconsin Department of Military Affairs
   ATTN: WING-G1-ID
   2400 Wright Street
   PO Box 8111
   Madison, WI 53708-0587

   Phone: (608) 242-3420



 I AM CURRENTLY SERVING IN THE MILITARY, DO I NEED TO PROVIDE ID WHEN VOTING?

  If you are an active member of the U.S. Armed forces and you are currently away from your home in Wisconsin, you
  DO NOT need to provide a photo ID when requesting an absentee ballot. If, however, you choose to vote at the polls
  you will need to provide an acceptable form of photo ID to receive a ballot.

 I AM CURRENTLY STATIONED AWAY FROM HOME, HOW DO I GET A BALLOT?

 Active members of the U.S. Army, Navy, Air Force, Marine Corps, Coast Guard, Coast Guard, National Oceanic and Atmospheric
 Administration, U.S. Public Health, Merchant Marines, Peace Corps, and the spouses or dependents can request, in writing, that an
 absentee ballot be sent to them either by mail, email, fax, or online. Military voters can request and receive their absentee ballots
 online at https://MyVote.wi.gov.

 Military voters and their dependents are also exempt from the voter registration requirement. Even if they are not registered to
 vote, they may still request an absentee ballot be sent to them. Click “Vote Absentee” on MyVote.wi.gov to request an absentee
 ballot.

  WHAT ELSE DO I NEED TO KNOW ABOUT U.S. UNIFORMED SERVICE ID CARDS?

○ When using a U.S. Uniformed Service ID card to vote, a separate WI State ID card is not required.

○ Some U.S. Uniformed Service ID cards do not have an expiration date on them. If there is no expiration date on the
  card, it is considered unexpired and can be used for voting. However, please be sure that the photograph on the card
  still reasonably resembles you.

                                     Find more information on the Photo ID law at www.BringIt.wi.gov
                                 Register to vote or check your registration status at: www.MyVote.wi.gov             14
                           Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                  Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 16 of 38
 -WISCONSIN U.S. PASSPORT AS PHOTO ID FOR VOTING-
 Information Provided by the Wisconsin Elections Commission
WHAT DOES A U.S. PASSPORT LOOK LIKE?

Both U.S. Passport books and cards can be used to vote. While the look of a U.S. Passport can vary depending on when
your passport was issued, here are photos of the more common U.S. Passport books and cards:




CAN I USE A U.S. PASSPORT TO VOTE IN WISCONSIN?
Yes! A U.S. Passport can be used to vote in Wisconsin. You must show the original copy of your U.S. Passport if you are voting
in-person.

WHAT IS A U.S. PASSPORT?

U.S. Passport books and cards are documents issued by the U.S. Department of State to citizens of the United States of
America. This document is used for international travel and identification.
CAN MY U.S. PASSPORT BE EXPIRED?

You may still use your expired U.S. Passport for voting as long as it has expired since November 6, 2018 (currently the last
General Election).
DOES MY U.S. PASSPORT NEED TO HAVE MY CURRENT ADDRESS ON IT?

No. Your U.S. Passport does not need to have a current address on it. When you present your photo ID to receive a ballot in
the next election, the poll workers will not be looking at the address. However, if you still need to register to vote at your
address, you will need to present a document called proof of residence that proves where you live, like a utility bill or a bank
statement. Most U.S. passports do not have an address on them.

WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY U.S. PASSPORT?

The election worker will be looking for three things on your U.S. Passport:

    1) Your Photo. Election workers know looks can change, but please make sure that if your appearance has significantly
       changed that your photo still reasonably resembles you.
    2) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to be
       an exact match. For example, if your ID says “Robert” but your voter registration says “Bob,” that’s ok!
    3) An Expiration Date. They will be checking to see that your Passport is either unexpired or has expired since November 6,
       2018 (currently the last General Election).

                                     Find more information on the Photo ID law at www.BringIt.wi.gov
                                 Register to vote or check your registration status at: www.MyVote.wi.gov
                                                                                                                     15
                           Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
-U.S. PASSPORT    AS PHOTO ID FOR
           Case: 3:15-cv-00324-jdp      VOTING-
                                   Document #: 401-15                                                   Filed: 09/18/20 Page 17 of 38

Information Provided by the Wisconsin Elections Commission
WHO CAN GET A U.S. PASSPORT?
U.S. Citizens can apply for a first time U.S. Passport at an Acceptance Facility or Passport Agency. You apply by submitting
the Application for a U.S. Passport found at http://travel.state.gov/passport .

HOW DO I GET A U.S. PASSPORT?

You will need to go in-person to your nearest U.S. Regional Passport Agency or service center. To locate the nearest agency or
service center call 1-877-487-2778 or visit http://travel.state.gov and search: “passport agencies.”

WHAT DOCUMENTS DO I NEED TO BRING TO GET A U.S. PASSPORT?

When applying for an original (first) U.S. Passport you must provide one document from the two categories shown below:

                                                                         1. Proof of Citizenship*
      Certificate of Naturalization                          Certificate of Citizenship                                    Birth Certificate (Certified)
                                                                                                             Issued by the City, County, or State (must be long form)
    Consular Report of Birth Abroad                Consular Report of Certification of Birth


 *Documents showing Proof of Citizenship must be original.   All documentation will be returned with your newly issued passport or in a separate mailing.


                                                                      2. Proof of Identification**
                U.S. Passport                                   Government ID (current)                                      Driver License (U.S. and valid)
    (Previously issued and undamaged)                             City, State or Federal
           Armed Forces ID Card                                Certificate of Naturalization
         (military and dependents)
          If you cannot provide a Proof of Identification document listed above, you can instead provide Proof of
                                      Identification through these secondary means:
  Signature documents can also be used to verify personal identity. You should submit as many as possible. An example of the signature
  documents you could include are: Library Card + Employee ID + Credit Card + Social Security Card.
  Identifying Witness. An identifying witness is someone who can swear to your identity that is present at the time of application. He or she
  must: have known you for at least 2 years, be a U.S. Citizen or permanent resident, have valid ID, and fill out an Affidavit of Identifying
  Witness in the presence of a Passport Agent. It is suggested that you also bring secondary signature documents in addition to an
  identifying witness for best results.
 **Proof of Identification documents do not have to be originals. You may submit photocopies of Proof of Identification documents.

 For further questions on obtaining a U.S. Passport please visit: http://travel.state.gov/passport or call 1-877-487-2778

WHAT ELSE DO I NEED TO SUBMIT WHEN APPLYING FOR A U.S. PASSPORT?

When applying for an original (first) U.S. Passport you must: apply in-person at an Acceptance Facility or Passport Agency, Complete and
submit the application for a U.S. Passport, submit Proof of U.S. Citizenship and Identification pay applicable fee, provide one passport-
ready photo. You must renew your passport whenever a legal name change occurs.

WHAT IS THE FEE FOR OBTAINING A U.S. PASSPORT?
 The cost for a Passport Book $110* + $35*
 The cost for a Passport Card $30* + $35*
 *Price is subject to change. For Passport renewals, $25 fee is waived. Passports can be renewed after 15 years.

                                                Find more information on the Photo ID law at www.BringIt.wi.gov
                                            Register to vote or check your registration status at: www.MyVote.wi.gov                                        16
                                      Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                  Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 18 of 38
 -WI DMV ID PETITION PROCESS PHOTO RECEIPT-
 Information Provided by the Wisconsin Elections Commission
WHAT DOES A WI DMV ID PETITION PROCESS PHOTO RECEIPT LOOK LIKE?
This receipt is mailed to the voter after one visit to the DMV. The receipt is printed on a security paper that will display “void”
when it is photocopied. The voter may submit a photocopy when requesting an absentee ballot.




CAN I USE A WI DMV ID PETITION PROCESS PHOTO RECEIPT TO VOTE IN WISCONSIN?

Yes! A WI DMV ID Petition Process photo receipt can be used to vote in Wisconsin. It must be a Wisconsin DMV Receipt. Receipts from
other states may not be used for voting in Wisconsin. You must show the original copy of your receipt if you are voting in-person.
WHAT IS A WI DMV ID PETITION PROCESS PHOTO RECEIPT?
This receipt is issued to voters who are unable to provide documentation, like a birth certificate or other documents when applying for a
free WI ID card. If a voter cannot provide documentation, they will be issued an ID Petition Process photo receipt after one visit to the
DMV. The applicant will be mailed a photo receipt, that’s valid for 180 days, and that can be used for voting.
CAN MY WI DMV ID PETITION PROCESS PHOTO RECEIPT BE EXPIRED?
You cannot use your receipt to vote if it is expired. It may be used for voting for 180 days from the date it was issued.
WHERE CAN I FIND MORE INFORMATION ABOUT WI DMV ID PETITION PROCESS PHOTO RECEIPT?
To find more information concerning WI DMV ID Petition Process photo receipt call (608)266-1069 or visit
http://wisconsindot.gov/Pages/dmv/license-drvs/how-to-apply/petition-process.aspx
DOES MY WI DMV ID PETITION PROCESS PHOTO RECEIPT NEED TO HAVE MY CURRENT ADDRESS ON IT?
No. Your WI DMV ID Petition Process photo receipt does NOT need to have a current address on it.

WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY RECEIPT?
The election worker will be looking for three things on your WI DMV ID Petition Process Photo Receipt:

    1) Your Photo. Election workers know looks can change, but please make sure that if your appearance has significantly changed
       that your photo still reasonably resembles you.
    2) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to be an
       exact match. For example, if your ID says “Robert” but your voter registration says “Bob,” that’s ok!
    3) An Expiration Date. They will be checking to see that your WI DMV ID Petition Process receipt is not expired. It expires 180
       days from the date it was issued.
                                      Find more information on the Photo ID law at www.BringIt.wi.gov
                                  Register to vote or check your registration status at: www.MyVote.wi.gov
                                                                                                                        17
                            Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                   Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 19 of 38
  -STATE OF WISCONSIN DRIVER LICENSE OR ID CARD RECEIPT AS PHOTO ID FOR
  VOTING-
 Information
 WHAT          Provided
      DOES A STATE       by the DRIVER
                   OF WISCONSIN Wisconsin    Elections
                                       LICENSE          Commission
                                               OR ID CARD RECEIPT LOOK LIKE?
 The Wisconsin Department of Motor Vehicles (DMV) will issue you a State of Wisconsin Driver License or ID card receipt that you
 can use to vote for 45 days while you are waiting for your card to be mailed to you. Here is an example of what it will look like:




CAN I USE A STATE OF WISCONSIN DRIVER LICENSE OR ID CARD RECEIPT TO VOTE IN WISCONSIN?
Yes! A State of Wisconsin Driver License or ID card receipt can be used to vote in Wisconsin. It must be a Wisconsin DMV Receipt. Receipts
from other states may not be used for voting in Wisconsin. You must show the original copy of your receipt if you are voting in-person.

 WHAT IS A STATE OF WISCONSIN DRIVER LICENSE OR ID CARD RECEIPT?
A State of Wisconsin Driver License or ID card receipt is a temporary receipt issued by the Wisconsin DMV. The DMV will mail you your
Wisconsin Driver License or State ID Card within about 10 days. You may use the paper receipt for voting, driving, and identification
for 45 days.
CAN MY STATE OF WISCONSIN DRIVER LICENSE OR ID CARD RECEIPT BE EXPIRED?
 You cannot use your receipt to vote if it is expired. It may be used for voting for 45 days from the date it was issued.
WHERE CAN I FIND MORE INFORMATION ABOUT STATE OF WISCONSIN DRIVER LICENSE OR ID CARD RECEIPTS?
 To find more information concerning State of Wisconsin Driver License or ID card receipts call (608) 264-7447 or visit
 www.dot.state.wi.us/drivers/drivers/apply/types/mailed.htm.
DOES MY STATE OF WISCONSIN DRIVER LICENSE OR ID CARD RECEIPT NEED TO HAVE MY CURRENT ADDRESS ON IT?
 No. Your State of Wisconsin Driver License or ID card receipt does NOT need to have a current address on it.

WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY RECEIPT?
The election worker will be looking for three things on your State of Wisconsin Driver License or State ID card receipt:

     1) Your Photo. Election workers know looks can change, but please make sure that if your appearance has significantly changed
        that your photo still reasonably resembles you.
     2) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to be an
        exact match. For example, if your ID says “Robert” but your voter registration says “Bob,” that’s ok!
     3) An Expiration Date. They will be checking to see that your Wisconsin Driver License or State ID card receipt is not expired. It
        expires 45 days from the date it was issued.
                                       Find more information on the Photo ID law at www.BringIt.wi.gov
                                   Register to vote or check your registration status at: www.MyVote.wi.gov
                                                                                                                          18
                             Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                   Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 20 of 38
  -STATE OF WISCONSIN ID CARD WITHOUT PHOTO AS PHOTO ID FOR
  VOTING-
 Information
 WHAT          Provided
      DOES A STATE       by the IDWisconsin
                   OF WISCONSIN             Elections
                                   CARD WITHOUT       Commission
                                                A PHOTO LOOK LIKE?
  The Wisconsin DMV will issue State of Wisconsin ID cards without a photo in them to Wisconsin residents who have a sincere
  religious objection to being photographed. Here is an example of what it will look like:




CAN I USE A STATE OF WISCONSIN ID CARD WITHOUT A PHOTO TO VOTE?

Yes! A State of Wisconsin ID card without a photo can be used to vote in Wisconsin. It must be a State of Wisconsin ID card. ID cards from
other states may not be used for voting in Wisconsin. You must show the original copy of your ID if you are voting in-person.
HOW DO I APPLY FOR A STATE OF WISCONSIN ID CARD WITHOUT A PHOTO?
○ You must provide the same documentation to the DMV as any other person requesting a State of Wisconsin ID card. This includes
proof of identity, legal presence, name and date of birth, and residency.

○ You must also file an affidavit which certifies that you object to being photographed due to a sincerely-held religious conviction. This
affidavit is available at any DMV service center and should be requested from DMV staff.

○ A State of Wisconsin ID without a photo can be issued for free if it is going to be used for voting purposes. Just check the appropriate
box on the application and your State of Wisconsin ID card without a photo will be issued for free.

○ If you do not have all of the required documents for a State of Wisconsin ID card, the DMV has a petition process available to help
you verify some of your records.

CAN MY STATE OF WISCONSIN ID CARD WITHOUT A PHOTO BE EXPIRED?
 You may still use your Wisconsin ID without a photo if it expired since November 6, 2018 (currently the last General Election).
WHERE CAN I FIND MORE INFORMATION ABOUT A STATE OF WISCONSIN ID CARD WITHOUT A PHOTO?
 To find more information concerning State of Wisconsin ID cards without a photo call (608) 264-7447 or visit your local DMV and a
 customer service representative will guide you through the process.
DOES MY STATE OF WISCONSIN ID CARD WITHOUT A PHOTO NEED TO HAVE MY CURRENT ADDRESS ON IT?
 No. Your State of Wisconsin State ID card without a photo does NOT need to have a current address on it.

WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY STATE OF WISCONSIN ID CARD WITHOUT A PHOTO?
 The election worker will be looking for two things on your State of Wisconsin ID card without a photo:

     1) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to be an
        exact match. For example, if your ID says “Robert” but your voter registration says “Bob,” that’s ok!
     2) An Expiration Date. Poll workers will be checking to see that your Wisconsin State ID Card without a photo is either unexpired
        or has expired since November 6, 2018 (currently the last General Election).

                                      Find more information on the Photo ID law at www.BringIt.wi.gov
                                  Register to vote or check your registration status at: www.MyVote.wi.gov                  19
                            Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 21 of 38




           This page is intentionally left blank.




                                                                           20
                  Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 22 of 38
 -U.S. CERTIFICATE OF NATURALIZATION AS PHOTO ID FOR VOTING-
 Information Provided by the Wisconsin Elections Commission
WHAT DOES A U.S. CERTIFICATE OF NATURALIZATION LOOK LIKE?
The look of a U.S. Certificate of Naturalization can vary depending on when it was issued, here is a photo of one of the
more common certificates:




CAN I USE A U.S. CERTIFICATE OF NATURALIZATION TO VOTE IN WISCONSIN?
Yes! A U.S. Certificate of Naturalization can be used to vote in Wisconsin. You must show your original certificate if you are voting
in-person.

CAN MY U.S. CERTIFICATE OF NATURALIZATION BE EXPIRED WHEN VOTING?
The U.S. Certificate of Naturalization can be used to vote if it was issued no more than two years prior to the election. If your
Certificate of Naturalization was issued more than two years before the election you will need to provide another form of
photo ID for voting purposes.
DOES MY U.S. CERTIFICATE OF NATURALIZATION NEED TO HAVE MY CURRENT ADDRESS ON IT?
No. Your U.S. Certificate of Naturalization does NOT need to have a current address on it. When you present your photo ID to
receive a ballot in the next election, the poll workers will not be looking at the address. However, if you still need to register to
vote at your address, you will need to present a document called proof of residence that proves where you live, this could be
your U.S. Certificate of Naturalization or it could be another document like a utility bill.

WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY U.S. CERTIFICATE OF NATURALIZATION?
The election worker will be looking for three things on your U.S. Certificate of Naturalization:

    1) Your Photo. Election workers know looks can change, but please make sure that if your appearance has significantly
       changed that your photo still reasonably resembles you.
    2) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to be an
       exact match. For example, if your certificate says “Robert” but your voter registration says “Bob,” that’s ok!
    3) An Expiration Date. They will be checking to see that your U.S. Certificate of Naturalization was issued no more than two
       years before the date of the election.

                                     Find more information on the Photo ID law at www.BringIt.wi.gov
                                 Register to vote or check your registration status at: www.MyVote.wi.gov             21
                           Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
-U.S. CERTIFICATE   OF NATURALIZATION
           Case: 3:15-cv-00324-jdp              AS PHOTO
                                   Document #: 401-15         ID FORPage
                                                      Filed: 09/18/20 VOTING-
                                                                         23 of 38

Information Provided by the Wisconsin Elections Commission
 WHAT IS A U.S. CERTIFICATE OF NATURALIZATION?
A U.S. Certificate of Naturalization is issued by U.S. Citizenship and Immigration Services (USCIS) to U.S. citizens who
have completed the U.S. naturalization process. In Wisconsin, only U.S. citizens are eligible to vote. You may not vote
until the U.S. citizenship process is complete.

HOW CAN I APPLY FOR A U.S. CERTIFICATE OF NATURALIZATION?

When applying for a U.S. Certificate of Naturalization you will need to do the following: Complete and submit a
N400 Application, send a photocopy of both sides of your Permanent Resident Card, send two identical color
photographs (with your name and Alien Registration Number written lightly in pencil on the back of each photo),
provide other documents depending on the circumstances*, and pay an applicable fee (a check or money order for
the application fee and the biometrics services fee , write your A-number on the back of the check or money order).
*Search “Guide to Naturalization” on www.uscis.gov

 WHO CAN I CONTACT WITH QUESTIONS ABOUT A U.S. CERTIFICATE OF NATURALIZATION?

To locate the nearest U.S. Citizenship and Immigration Services (USCIS) field office, contact the USCIS National Customer Services
Center at 1-800-375-5283 or visit www.uscis.gov .

 WHO CAN NOT APPLY FOR A U.S. CERTIFICATE OF NATURALIZATION?

In certain cases, a person who was born outside of the United State to U.S. citizen parents is already a citizen of the U.S. and does
not need to apply for naturalization. To find out more information about this type of citizenship and whether you should file form
N-600, Application for Certificate of Citizenship, read “Guide to Naturalization” at www.uscis.gov .

Other permanent residents under 18 years of age may be eligible for U.S. citizenship if their U.S. citizen parent or parents file a
form N-600 application on their behalf. For more information see “Frequently Asked Questions” at www.uscis.gov .

 HOW MUCH DOES A U.S. CERTIFICATE OF NATURALIZATION COST?

The total cost for a U.S. Certificate of Naturalization is $725. This includes a $640 filing fee and a $85 biometrics fee.
Please note that the cost is subject to change. Please visit www.uscis.gov/n-400 for the most current information.




                                    Find more information on the Photo ID law at www.BringIt.wi.gov
                                Register to vote or check your registration status at: www.MyVote.wi.gov                22
                          Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                  Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 24 of 38
 -FEDERALLY-RECOGNIZED WISCONSIN TRIBAL ID AS PHOTO ID FOR VOTING-
 Information Provided by the Wisconsin Elections Commission
WHAT DOES A TRIBAL ID CARD LOOK LIKE?
The look of a Tribal ID card issued by a federally recognized Native American tribe residing in Wisconsin can vary
depending on which tribe issued the card, here is an example of what a card may look like:




CAN A TRIBAL ID CARD BE USED TO VOTE IN WISCONSIN?
Yes! A Tribal ID card that was issued by a federally recognized Native American tribe that resides in Wisconsin can be used for
voting. A Tribal ID card can be used for voting purposes in Wisconsin. You must show the original copy of your ID if you are voting
in-person.

CAN MY TRIBAL ID CARD BE EXPIRED WHEN VOTING?
You may still use your Tribal ID card issued by a federally recognized Native American tribe residing in Wisconsin even if it has
expired. Please be sure your name is current on the ID and that the photo reasonably resembles you.

DOES MY TRIBAL ID NEED TO HAVE MY CURRENT ADDRESS ON IT?

No. Your Tribal ID card does NOT need to have a current address on it. When you present your photo ID to receive a ballot in
the next election, the poll workers will not be looking at the address. However, if you still need to register to vote at your
address, you will need to present a document called proof of residence that proves where you live, this could be your Tribal ID
card or it could be another document like a utility bill.


WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY TRIBAL ID CARD?
The election worker will be looking for two things on your Tribal ID card:

    1) Your Photo. Election workers know looks can change, but please make sure that if your appearance has significantly
       changed that your photo still reasonably resembles you.
    2) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to
       be an exact match. For example, if your certificate says “Robert” but your voter registration says “Bob,” that’s ok!




                                    Find more information on the Photo ID law at www.BringIt.wi.gov
                                Register to vote or check your registration status at: www.MyVote.wi.gov             23
                          Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
- FEDERALLY-RECOGNIZED        WISCONSIN
          Case: 3:15-cv-00324-jdp Document #:TRIBAL  ID AS
                                             401-15 Filed:    PHOTO
                                                           09/18/20   ID25FOR
                                                                    Page   of 38VOTING -

Information Provided by the Wisconsin Elections Commission
WHAT TRIBES CAN ISSUE AN ID CARD FOR VOTING IN WISCONSIN?
Any Native American tribe that is recognized by the U.S. Federal Government and who resides in the State of Wisconsin can issue an ID
card to their full members that is acceptable for voting in Wisconsin. While this is not a complete list, the following tribes are currently
federally recognized and have a tribal governance located in Wisconsin(this list is subject to change):


   Bad River Band of the Lake Superior Tribe of Chippewa Indians
   Forest County Potawatomi Community
   Ho-Chunk Nation of Wisconsin
   Lac Courte Oreilles Band of Ojibwe
   Lac du Flambeau Band of Lake Superior Chippewa
   Menominee Indian Tribe
   Oneida Tribe of Indians
   Red Cliff Band of Lake Superior Chippewa Indians
   Sokaogon Chippewa Community
   Stockbridge Munsee Community
   St. Croix Chippewa Indians



HOW CAN I APPLY FOR A TRIBAL ID CARD?
Tribal ID cards can be issued to full members of the tribe only. A full member of the tribe must first be enrolled in
order to be considered for full membership. A birth certificate is required for enrollment. The enrollment process
can vary between two months to one year depending on each tribe’s process. It is recommended that you contact
the specific tribe you are applying to for the most current information on their enrollment process.


WHO CAN I CONTACT WITH QUESTIONS ABOUT TRIBAL ID CARDS?

 For more information on Tribal ID cards you may contact your local tribe or:

 Great Lakes Agency Bureau of Indian Affairs                    Great Lakes Inter-Tribal Council
 916 West Lake Shore Drive                                      2932 Highway 47 N.
 Ashland, WI 54806-1357                                         P.O. Box 9
 Phone: (715) 682-4527                                          Lac du Flambeau, WI 54538
 Fax: (715) 682-8897                                            Phone: (715) 588-3324
                                                                Fax: (715) 588-7900
                                                                Email: glitc@glitc.org




                                     Find more information on the Photo ID law at www.BringIt.wi.gov
                                 Register to vote or check your registration status at: www.MyVote.wi.gov                   24
                           Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
  -WISCONSIN STUDENT
          Case:            ID AS Document
                3:15-cv-00324-jdp PHOTO #:ID401-15
                                             FOR VOTING
                                                   Filed: 09/18/20                                         Page 26 of 38

  Information Provided by the Wisconsin Elections Commission
  WHAT DOES A STUDENT ID CARD LOOK LIKE?

 The look of a student ID card can vary depending on the school, here is an example of an ID card with all the necessary components:

                                                                                         Proof of Enrollment



                                                                     +
                                                                                         (only necessary if student ID is expired)

                                                                                         -Enrollment Verification letter
                                                                                         -Class Schedule
                                                                                         -Tuition Fee Receipt
                                                                                         -Certified Campus Housing List
                                                                                         -There are other documents that can be
                                                                                         used, these are some of the more common
                                                                                         ones

 CAN I USE A STUDENT ID CARD TO VOTE IN WISCONSIN?
Yes! A student ID can be used to vote in Wisconsin. However, there is specific information that must be included with your ID in order
for it to be acceptable for voting. Your student ID card must include: your name, your signature, your photo, the date the card was
issued, and the date the card expires. The issued date cannot be more than two years from the expiration date. The card may still
be used to vote even if it is expired. If your student ID is expired, you must also provide a document that shows you are enrolled in
the school at the time of the election. This can be a document such as an enrollment verification letter, class schedule, tuition fee
receipt, or certified campus housing list. You must show your original student ID if you are voting in-person but may show your proof of
enrollment document electronically.
WHAT IS A STUDENT ID CARD?
A student ID card is a card issued by an accredited Wisconsin college, university, or technical college. This includes all 2 and 4 year
colleges, universities and technical colleges in the State of Wisconsin System. It also includes all accredited, private 2 and 4 year
colleges, universities and technical colleges.

CAN MY STUDENT ID CARD BE EXPIRED?

Yes. You may still use your student ID card even if it has expired. Voters using an expired student ID must also show a valid proof of enrollment
document. Please be sure that your name is current on the student ID card and that the photo reasonably resembles you.

DOES MY STUDENT ID CARD NEED TO HAVE MY CURRENT ADDRESS ON IT?
No. Your Student ID does not need to have a current address on it.

WHAT WILL THE ELECTION WORKER BE LOOKING FOR ON MY STUDENT ID CARD?

The election worker will be looking for these things on your student ID card:

     1) Your Photo. Election workers know looks can change, but please make sure that if your appearance has significantly changed
        that your photo still reasonably resembles you.
     2) Your Name. Poll workers will be looking to see that your name matches what is on the poll book. It doesn’t need to be
        an exact match. For example, if your ID says “Robert” but your voter registration says “Bob,” that’s ok!
     3) Other student ID requirements. They will also be checking to see that your student ID has your signature, and that there are no
        more than 2 years between the date the card was issued and the date the card expires. The poll worker will also check your
        enrollment verification document if your ID is expired to see that you are enrolled in the school at the time of the election.
                                       Find more information on the Photo ID law at www.BringIt.wi.gov
                                   Register to vote or check your registration status at: www.MyVote.wi.gov
                                                                                                                                 25
                             Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
-STUDENT ID AS3:15-cv-00324-jdp
          Case: PHOTO ID FORDocument
                                VOTING-
                                     #: 401-15                               Filed: 09/18/20 Page 27 of 38

Information Provided by the Wisconsin Elections Commission
WHAT DO I DO IF MY STUDENT ID DOESN’T MEET THE REQUIREMENTS FOR VOTING?
If your student ID does not have all of the features necessary to make it acceptable for voting, contact the Department of
Academic Affairs or the Dean of Students at your institution. Many schools have a special voting compliant student ID
that they will issue to students by request only.

If your school does not have an acceptable ID for voting purposes, there are other photo IDs you can use such as a
Wisconsin Driver License, State of Wisconsin ID card, U.S. Passport, Certificate of Naturalization, U.S. Uniformed Service
ID, or a Tribal ID.

WHO CAN I CONTACT FOR MORE INFORMATION ABOUT STUDENT ID CARDS?
Please contact the student ID card office at the school you attend. The Department of Academic Affairs or the Dean
of Students at your institution may also be able to help.

I NEED TO REGISTER TO VOTE, CAN I USE MY STUDENT ID CARD TO REGISTER?

When you register to vote, you will need to show a proof of residence document. This is a document that proves where you live in
Wisconsin and is only used when registering to vote. This is different than the photo ID you show when receiving your ballot.
Photo ID proves who you are and it is only used when receiving your ballot.

If you need to register to vote, you may use your student ID card but you would also need to show the poll worker either a tuition
fee receipt (valid for 9 months from issuance) or the poll worker may have a certified housing lists that shows student addresses.

Most students choose to use something other than their student ID when registering to vote. If you attend a public university,
such as one of the University of Wisconsin institutions, you may use any document issued by that school, such as an enrollment
verification letter as your proof of residence. Just remember it needs to include your name and address.

You can also use any of the other forms of proof of residence when registering to vote such as:
-A Wisconsin Driver License
-A Wisconsin State ID card
-A bank or credit card statement
-A utility bill (gas, electric, phone)
-A paycheck or paystub

This is not a complete list. For more information on registration and proof of residence, please visit:
www.elections.wi.gov/voters/resources .

You may show your proof of residence document electronically using a smartphone, tablet, or computer.




                                   Find more information on the Photo ID law at www.BringIt.wi.gov
                               Register to vote or check your registration status at: www.MyVote.wi.gov            26
                         Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                  Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 28 of 38
 -VOTER REGISTRATION-
Information provided by the Wisconsin Elections Commission
WHEN CAN I REGISTER TO VOTE?

 By mail. Up to 20 days before the election. Registration forms should be mailed to your municipal clerk. You can
 start your voter registration form online at http://myvote.wi.gov. Your form must be printed, signed, and mailed
 or delivered, to your municipal clerk. You must always provide a Proof of Residence document when registering.
 If you are registering by mail, you can use any of the forms of Proof of residence except a residential lease.
 Online. Up to 20 days before the election. Voters who have a valid State of Wisconsin Driver License or State of
 Wisconsin ID card issued by the Wisconsin Department of Motor Vehicles (DMV) can register to vote online on
 the MyVote Wisconsin website: http://myvote.wi.gov. To register online, the voter must enter a name, date of
 birth, Driver License, or ID number, and an address that matches what is on file with the Wisconsin DMV. If all of
 the fields match, the voter will be able to register to vote completely online without needing to print, sign, or
 mail the form and without needing to send a proof of residence document. Voters who are not able to match
 their information with the information in the DMV database will be given the option to register by mail (see
 instructions above).
 In the municipal clerk’s office. You may register in-person in your municipal clerk’s office up until the Friday
 before the election at 5:00 p.m. or close of business, whichever is later. You must always provide a Proof of
 Residence document when registering to vote.
 At the polling place on Election Day. You may register at the polls on Election Day. You must always provide a
 Proof of Residence document when registering to vote.

WHAT DO I NEED TO BRING TO REGISTER TO VOTE?

 If you have been issued a State of Wisconsin Driver License or ID card that is current and valid, you must
 provide the number and expiration date. If your WI driver license is cancelled or expired; or your WI DOT-issued
 ID is expired, provide the number and the last 4 digits of your Social Security number. If you have not been
 issued a WI driver license or WI DOT-issued ID, you must provide the last 4 digits of your Social Security number.
 If you have none of these documents, you will be able to indicate that fact.
 You must provide a Proof of Residence Document when registering to vote in Wisconsin. A Proof of Residence
 Document is a document that proves where you live in Wisconsin. Please see the Proof of Residence handout
 for a list of acceptable documents.

IS THERE ANYTHING ELSE I NEED TO KNOW ABOUT REGISTRATION?
 Photo ID is never required when registering to vote. However, a Proof of Residence document is always needed
 when registering to vote in Wisconsin.

 Voters must reside at their address for at least 28 days by Election Day in order to register to vote. Voters who
 have moved within Wisconsin less than 28 days before the election must vote from their previous address, either
 by absentee ballot or at the polling place. Voters who have moved to Wisconsin from another state less than 28
 days before an election are only eligible to vote in Presidential elections.

 Wisconsin law no longer allows a “corroborating witness” to provide Proof of Residence. See the “Proof of
 Residence” documents for a list of Proof of Residence documents.
 You cannot register the Saturday, Sunday, or Monday before an election, but you can register at the polling
 place on Election Day.



                                   Find more information on the Photo ID law at www.BringIt.wi.gov
                               Register to vote or check your registration status at: www.MyVote.wi.gov               27
                         Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                                                                                                                                                             Please return your completed form to
Wisconsin Voter  Registration Application
                                                                                                      Please complete legibly
           Case: 3:15-cv-00324-jdp Document #: 401-15       Filed: 09/18/20
                                               Additional instructions on reverse
                                                                                                                                                      Pageyour
                                                                                                                                                            29municipal
                                                                                                                                                               of 38 clerk
                                                    If you cannot check every box, do NOT complete this form
     Qualifications                                         Are a citizen of the United States                                        Will be at least 18 years old on or before Election Day
 please check each box if                      1            Have resided at the address provided below for at least                   Are not currently serving a sentence including
          YOU:                                              28 consecutive days prior to the election and do not                      incarceration, parole, probation, or extended
                                                            currently intend to move                                                  supervision for a felony conviction


                                                    Last                                                                                                       Suffix (Jr., II, etc.)
        Your Name                              2
                                                    First                                                                                             Middle

         About You                                  Date of Birth (MM/DD/YYYY)
                                                                                                 Phone Number              (              )
  phone number and email are                   3              /             /
          optional                                                                               Email Address

    The Address
                                                    Street Address                                                                                                 Apt/Room #
   Where You Live
   your residential voting address,
    which cannot be a P.O. Box                 4    City/Town/Village of                                                                                    WI       Zip

if you do not have a street address,                 Mailing Municipality
 please use the map on the back of                       (if different)
              this form                                                                            Are you military or permanent overseas voter?                 Military            Permanent Overseas

       Your Mailing                                 Street Address (or P.O. Box)
         Address                               5    City/State/Country/Zip
       if different from above
 Prior Registration
                                                    Full Name on Previous Registration
    Information
   complete this field if you are              6    Full Address on Previous Registration (if known)
updating your registration due to a
   change in name or address

      Identification                                        I have an unexpired and valid WI Driver License or WI DOT issued ID. Provide number and expiration date below

(check the box that applies to you)                                                                                                                   Expiration Date            /            /
                                               7            I do not have a valid WI Driver License or WI DOT issued ID
 WI Driver License or ID number
 required if unexpired and valid.                                                      Provide the last four digits of your Social Security Number                 XXX-XX-
SSN required if DL/ID not valid or
          never issued                                      I have neither a valid WI Driver License/ID nor a Social Security Number (see back for more information and next steps)

Proof of Residence                                          Voters must provide a proof of residence document when registering to vote. Please check this box to affirm that you

military and permanent overseas                8            are providing a copy of a valid form of proof of residence with this application

voters are not required to provide                  Examples include: a copy of a valid and unexpired Wisconsin Driver License or ID Card, a utility bill, a paycheck/pay stub,
        proof of residence                          or correspondence from a unit of government (see back of application for additional information and examples)
                                                    By signing below, I hereby certify that, to the best of my knowledge, I am a qualified elector, having resided at the above
                                                    residential address for at least 28 consecutive days immediately preceding this election, that I have no present intent to move,
                                                    and I have not voted in this election. I also certify that I am not otherwise disqualified from voting and that all statements on
     Signature and                                  this form are true and correct. If I have provided false information, I may be subject to fine or imprisonment under State and
                                               9
      Certification                                 Federal laws

                                                     X                                                                                                                      /            /
                                                         Voter Signature                                                                                       Today’s Date
                                                   Falsification of information on this form is punishable under Wisconsin law as a Class I felony

          Assistant
if someone assisted you by signing this    10 X
  form, they must complete this section                  Assistant Signature                                                          Assistant Address

                                                                                  This Section for Official Use Only
                                                                            BANK/                 STDNT      GOV              GOV     EMPL                              RES
Proof of Residence Type           WI DL            WI ID           UTIL                 PYCK                        LSE                                                           TAX      HMLSS
                                                                             CC                     ID       DOC               ID       ID                             CARE
                    Proof of Residence Issuing Entity                                   Proof of Residence #     Date Complete/POR Received                           Election Day Voter Number

                                                                                                                                  /               /

                WisVote ID #
                                                                                     Submitted by Mail                            X
 Confidential Elector ID #                                                                                                             Official’s Signature
         Ward                  Sch. District                      Alder             Cty. Supr.               Ct. Of App.               Assembly                  St. Senate
                                                                                                                                                                                  28         Congress


 EL-131 (REV 2020-06)
 -PROOF OF RESIDENCE FOR VOTER REGISTRATION-
              Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 30 of 38

 Information provided by the Wisconsin Elections Commission
WHAT DO I NEED TO KNOW ABOUT PROOF OF RESIDENCE FOR VOTER REGISTRATION?

    o   Proof of Residence and photo ID are two separate processes. A Proof of Residence document is
        a document that proves where you live in Wisconsin and is only used when registering to vote.
    o   Photo ID is separate, you only show photo ID to prove who you are when you request an absentee
        ballot or a ballot at your polling place.

WHEN DO I HAVE TO PROVIDE PROOF OF RESIDENCE?

All voters MUST provide a Proof of Residence Document when registering. If you register to vote by mail, in-
person in your clerk’s office, or at your polling place on Election Day, you need to provide a Proof of
Residence document. If you register online at http://myvote.wi.gov, your valid State of Wisconsin driver
license or State of Wisconsin ID card issued by the Wisconsin Department of Motor Vehicles (DMV) qualifies
as a valid Proof of Residence document.

*If you are an active military voter, or a permanent overseas voter (with no intent to return to the U.S.) you do
not need to provide a Proof of Residence document.

WHAT DOCUMENTS CAN I USE AS PROOF OF RESIDENCE FOR REGISTERING?

All Proof of Residence documents must include the voter’s name and current residential address.
   o    A current and valid State of Wisconsin Driver License or State ID card.
   o    Any other official identification card or license issued by a Wisconsin governmental body or unit.
   o    Any identification card issued by an employer in the normal course of business and bearing a photo
        of the card holder, but not including a business card.
   o    A real estate tax bill or receipt for the current year or the year preceding the date of the election.
   o    A university, college, or technical college identification card (must include photo) ONLY if the voter
        provides a fee receipt dated within the last 9 months or the institution provides a certified housing
        list to the municipal clerk.
   o    A gas, electric, or telephone service statement (utility bill) for the period commencing no earlier
        than 90 days before Election Day.
   o    Bank or credit card statement.
   o    Paycheck or paystub.
   o    A check or other document issued by a unit of government.
   o    A letter on public or private social service agency letterhead identifying a homeless voter and
        describing the individual’s residence for voting purposes.
   o    Residential lease that is effective on date of registration. (Not valid if registering by mail.)
   o    An intake document from a residential care facility such as a nursing home or assisted living facility.

   This is not a comprehensive list, but categories of the most common types used by
   voters.

WILL MY WI DRIVER LICENSE OR WI STATE ID CARD WORK AS PROOF OF RESIDENCE?


Only a current and valid (unexpired but can be suspended or revoked) Wisconsin driver license or
Wisconsin state ID card with the voter’s current name and address qualifies as Proof of Residence.



                               Find more information on the Photo ID law at www.BringIt.wi.gov
                           Register to vote or check your registration status at: www.MyVote.wi.gov        29
                     Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
 -PROOF OF RESIDENCE FOR VOTER REGISTRATION-
             Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 31 of 38

 Information provided by the Wisconsin Elections Commission
HOW DO I PRESENT MY PROOF OF RESIDENCE DOCUMENT?

You may present your Proof of Residence document as a hard copy, paper document or an electronic
document on your smartphone, tablet, or computer. An internet connection will not be provided for your use.

WHAT ARE EXAMPLES OF GOVERNMENT AGENCIES WHO CAN ISSUE A PROOF OF RESIDENCE
DOCUMENT?

 THIS IS NOT A COMPREHENSIVE LIST. THESE ARE ONLY EXAMPLES OF UNITS OF
 GOVERNMENT.

 Government agencies can include local, state, or federal units of government.

     o Local units of government include: public school district, city, town or village clerk or treasurer’s
       office, your county clerk or treasurer, and many others
     o State units of government include: Division of Motor Vehicles (DMV or DOT), Department of
       Natural Resources (DNR), Department of Workforce Development (DWD), Department of Human
       Services (DHS), and many others
     o Federal units of government include: Internal Revenue Service (IRS), Medicare (not second party
       vendors), Social Security, and many others

 WHAT ARE EXAMPLES OF PROOF OF RESIDENCE DOCUMENTS ISSUED BY A GOVERNMENT
 AGENCY?

 THIS IS NOT A COMPREHENSIVE LIST. THESE ARE ONLY EXAMPLES OF PROOF OF RESIDENCE
 DOCUMENTS.

     o Fishing and hunting licenses
     o Vehicle registrations
     o Food stamps, Wisconsin Works, Wisconsin Shares, and BadgerCare notices and correspondence
     o Medicare notices and Medicare Explanation of Benefits (not from 2nd party providers or other health
       insurance providers)
     o Social Security and SSI notices and benefits statements
     o Public high school, technical college, and public university correspondence and documents,
       including: admissions correspondence, financial aid notices, report cards, and schedules
     o Federal student loan correspondence and notices
     o Billing statements and collection notices from a governmental entity
     o Correspondence from a federally recognized Native American Tribe living in Wisconsin

 WHAT IF I AM UNSURE IF MY DOCUMENT WILL COUNT AS PROOF OF RESIDENCE?

 If you are unsure if your document will qualify as acceptable Proof of Residence, please
 contact:

     o   Your municipal clerk, contact information can be found at http://myvote.wi.gov
     o The Wisconsin Elections Commission: 1-866-VOTE-WIS or elections@wi.gov




                              Find more information on the Photo ID law at www.BringIt.wi.gov
                          Register to vote or check your registration status at: www.MyVote.wi.gov        30
                    Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
               Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 32 of 38

-ABSENTEE VOTING IN WISCONSIN-
Information provided by the Wisconsin Elections Commission
WHAT IS NEW WITH ABSENTEE VOTING AND PHOTO ID?

A copy of a valid photo ID must be provided when voting by absentee ballot unless you are a type
of voter that is either exempt by statute or may have an alternative process to verify your identity.

WHO DOES NOT HAVE TO SHOW PHOTO ID WHEN VOTING ABSENTEE?

Voters who are exempt from providing photo ID:

    o   Military voters. This includes any member of the U.S. Army, Navy, Air Force, Marine Corps or Coast
        Guard, the Commissioned Corps of the Federal Public Health Service or the Commissioned Corps of
        the National Oceanic and Atmospheric Administration, member of the merchant marine, peace corps
        volunteers, civilian employees of the U.S. serving outside the U.S., and their spouses and dependents.
    o   Permanent Overseas voters. Overseas voters are persons who resided in your municipality and have
        left the United States permanently with no intent to return. This may include dependents over the age of
        18 whose parents’ last residence was in Wisconsin. Note that if you are temporarily overseas and you
        have intent to return, you are not considered an overseas voter, and you must provide Photo ID with
        your absentee application or ballot.
    o   Confidential Electors. Confidential electors have presented a court order, a letter from law
        enforcement, a letter from the staff of a domestic abuse shelter, or a letter from the staff of an agency
        assisting victims of domestic abuse, to their municipal clerk.

WHO MAY HAVE AN ALTERNATIVE TO PROVIDING A COPY OF THEIR PHOTO ID?


Types of voters who may have their witness verify their identity rather than provide a copy of their photo ID:

    o   Indefinitely confined voters may provide a copy of their photo ID, but may also choose to have their
        absentee ballot witness verify their identity by signing the absentee ballot certificate envelope. These
        electors must indicate on their application form that they are indefinitely confined because of age, illness,
        infirmity, or disability.

    o   Voters residing in care facilities visited by Special Voting Deputies (usually nursing homes) may
        provide a copy of their photo ID, but may also have the Special Voting Deputies verify their identity by
        signing as witnesses on the voter’s absentee ballot certificate envelope.

    o   Voters residing in other care facilities that are eligible for Special Voting Deputy procedures, but are not
        visited by Special Voting Deputies, may provide a copy of their photo ID or ask an authorized
        representative of the facility to verify their identity by signing the absentee ballot certificate envelope. If the
        voter is indefinitely confined, the signature of an authorized representative is not required, but a witness
        must still sign the certificate envelope (see above).




                                    Find more information on the Photo ID law at www.BringIt.wi.gov
                                Register to vote or check your registration status at: www.MyVote.wi.gov           31
                          Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
              Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 33 of 38

-ABSENTEE VOTING IN WISCONSIN-
Information provided by the Wisconsin Elections Commission
DO I NEED TO PROVIDE PHOTO ID WHEN VOTING ABSENTEE?




Types of voters who MUST provide photo ID with their absentee ballot applications:

   o   In-person voters in the clerk’s office must show their original photo ID to the clerk or staff. The staff
       member will record on the absentee certificate envelope that the voter provided photo ID.

   o   Regular absentee voters requesting a ballot must provide a copy of their photo ID with their absentee
       ballot request. Once photo ID is provided, the voter no longer has to provide photo ID with subsequent
       absentee ballot requests, until they re-register (their name or address changes).

   o   Electors that have moved within Wisconsin less than 28 days before the election must vote from
       their previous address. They may vote at the polling place for their previous address, or by absentee
       ballot in the municipality of their previous address.

   o   Presidential-only electors, hospitalized electors, and sequestered jurors have special absentee
       voting requirements. They will need to show a photo ID, but should also contact their municipal clerk for
       assistance.




WHAT IF I DON’T SUBMIT PHOTO ID WITH MY ABSENTEE APPLICATION?

  o    Voters who are required to submit photo ID with their absentee application will not be sent an absentee
       ballot.

  o    Some voters have alternatives to providing a copy of the photo ID to be sent a ballot. These voters must
       either return a copy of photo ID with their ballot or meet any alternative requirements. Failure to do so
       may result in the ballot being rejected or treated as a provisional ballot. Provisional voters have until
       4:00 p.m. on the Friday after the election to submit the required photo ID to their municipal clerk. If the
       photo ID is received by the deadline, their ballot will be counted. If photo ID is not received by the
       deadline, the ballot will not count. Voters can check the status of their provisional ballots by contacting
       their municipal clerk, or checking the MyVote Wisconsin website at http://myvote.wi.gov.




                                   Find more information on the Photo ID law at www.BringIt.wi.gov
                               Register to vote or check your registration status at: www.MyVote.wi.gov        32
                         Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
             Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 34 of 38

-ABSENTEE VOTING IN WISCONSIN-
Information provided by the Wisconsin Elections Commission
 CAN I VOTE BY ABSENTEE BALLOT BY MAIL?

 Any eligible, registered, Wisconsin elector can vote by absentee ballot. You do not need a reason. Whether
 you have a hard time getting to the polls due to a disability or if it is just more convenient for you to vote by mail,
 all qualified Wisconsin electors are eligible to vote by absentee ballot.

 WHEN CAN I VOTE BY ABSENTEE BALLOT BY MAIL?
 Absentee ballots are available by mail 47 days before the partisan primary, Presidential Preference, and
 General elections and 21 days before state, local, and other elections.

 HOW DO I REQUEST AN ABSENTEE BALLOT BE SENT TO ME BY MAIL?

 You can apply for and vote your absentee ballot in-person in the clerk’s office or you can request an absentee
 ballot from your municipal clerk by making the request in writing by mail, e-mail, fax or online at myvote.wi.gov.

 HOW DO I VOTE IN-PERSON IN MY MUNICIPAL CLERK’S OFFICE?

 When absentee voting in-person in your municipal clerk’s office, you will complete your ballot and then insert
 the ballot into an absentee ballot certificate envelope. You will need to complete all the required fields and sign
 the certification on the envelope in order for your ballot to be counted. To view a sample absentee ballot
 envelope visit: https://elections.wi.gov/forms/el-122. You must show an original photo ID when absentee
 voting in-person.

 Contact your municipal clerk to find out what times in-person absentee voting is available in your municipality.

 HOW DO I GET AN ABSENTEE BALLOT BY MAIL?

     o To request an absentee ballot be sent to you by mail, you may send a request to your municipal clerk
       by mail, fax, or e-mail. Don’t forget to include a copy of your photo ID with the request.
     o Absentee ballot requests must be received by your municipal clerk no later than 5:00 p.m. the
       Thursday before an election to receive a ballot for that election.

 CAN I REQUEST A BALLOT FOR MORE THAN ONE ELECTION?

     o   On your absentee ballot application, you can select to receive your ballots for one specific election, or for all
         elections in a calendar year.
     o   If you are indefinitely confined (meaning it is difficult for you to get to the polls) due to age, illness, infirmity,
         or disability you may request that an absentee ballot be sent to you automatically for every future election.
             - When you choose this option, an absentee ballot will be sent to you for every future election and will
         only discontinue if you fail to return a ballot.




                                  Find more information on the Photo ID law at www.BringIt.wi.gov
                              Register to vote or check your registration status at: www.MyVote.wi.gov             33
                        Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
            Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 35 of 38

-ABSENTEE VOTING IN WISCONSIN-
Information provided by the Wisconsin Elections Commission
 HOW DO I RETURN MY ABSENTEE BALLOT?


 You must return your absentee ballot in the COMPLETED absentee ballot certificate envelope that was
 provided to you with your ballot by your municipal clerk. If your absentee ballot certificate envelope is not
 complete, your ballot will not be counted.

 You may return your ballot either by mail or by personal delivery to your municipal clerk’s office.

     o If you are returning your absentee ballot to your municipal clerk by mail or delivering your completed
         absentee ballot to your municipal clerk’s office, it must be received no later than 8:00 p.m. on Election
         Day.

  WHAT IF I VOTED BY ABSENTEE BALLOT, THEN CHANGE MY MIND AND WISH TO VOTE AT THE POLLS
 INSTEAD?

 In most cases, a voter who has voted and returned an absentee ballot is prohibited from voting at the polling
 place on Election Day. Ask your municipal clerk if you are unsure.

 HOW DO I FIND MY MUNICIPAL CLERK’S CONTACT INFORMATION?


 Visit the Wisconsin Election Commission’s MyVote Wisconsin website: http://myvote.wi.gov


 ARE THERE SPECIAL ABSENTEE RULES FOR MILITARY AND PERMANENT OVERSEAS VOTERS?

    o Some deadlines are different for military and permanent overseas voters. Visit http://myvote.wi.gov
        and click on the “military voter” or “permanent overseas voter” icon for more information.




                                Find more information on the Photo ID law at www.BringIt.wi.gov
                            Register to vote or check your registration status at: www.MyVote.wi.gov        34
                      Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
                      Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 36 of 38
                                                Wisconsin Application for Absentee Ballot
                                                                                                                                                                   (Municipal Clerk) If in-person
                                                                                                                                                                   voter, check here:               
                                         Absentee ballots may also be requested at MyVote.wi.gov
                          Confidential Elector ID#                                                                       WisVote ID #
                          (HINDI - sequential #) (Official Use Only)                                                    (Official Use Only)                                Ward No.
                 Detailed instructions for completion are on the back of this form. Return this form to your municipal clerk when completed.
  Instructions




                 •   You must be registered to vote before you can receive an absentee ballot. You can confirm your voter registration at https://myvote.wi.gov
                         PHOTO ID REQUIRED, unless you qualify for an exception. See instructions on back for exceptions.

VOTER INFORMATION
                                         ○     Town

    1            Municipality            ○     Village                                                                                 County
                                         ○     City


                 Last Name                                                                                           First Name
    2                                                                                                                      Date of Birth
                 Middle Name                                                 Suffix (e.g. Jr, II, etc.)                      (MM/DD/YYYY)


                 Phone                                                 Fax                                                 Email

    3            Residence Address: Street Number & Name
                 Apt. Number                              City                                                                    State & ZIP
    4            Fill in the appropriate circle – if applicable (see instructions for definitions):              ○     Military       ○       Permanent Overseas   ○    Temporary Overseas
                                                                                                           (Ballot will be mailed to the address above if no preference is indicated.
I PREFER TO RECEIVE MY ABSENTEE BALLOT BY:                                                                  Absentee ballots may not be forwarded.)

                 ○       MAIL                   Mailing Address: Street Number & Name

                                                Apt. Number                            City                                                                 State & ZIP
                         VOTE IN
                 ○       CLERK’S                Care Facility Name (if applicable)
    5                    OFFICE                 C / O (if applicable)

                 ○       FAX                    Fax Number
                                                                             For Military and Overseas Voters Only
                                                                                                                                               Voter must have a computer and printer when
                                                                                                                                               receiving a ballot by fax or email. Voted ballots

                 ○       EMAIL                 Email Address
                                                                             For Military and Overseas Voters Only
                                                                                                                                               must be returned by mail.


I REQUEST AN ABSENTEE BALLOT BE SENT TO ME FOR: (mark only one)

                 ○○   The election(s) on the following date(s): ____________________________________________________________________________
    6            ○    All elections from today’s date through the end of the current calendar year (ending 12/31).

                 ○    For indefinitely-confined voters only: I certify that I am indefinitely confined because of age, illness, infirmity or disability and
                      request absentee ballots be sent to me automatically until I am no longer confined, or I fail to return a ballot. Anyone who makes false
                      statements in order to obtain an absentee ballot may be fined not more than $1,000 or imprisoned not more than 6 months or both.
                      Wis. Stats. §§ 12.13(3)(i), 12.60(1)(b).

TEMPORARILY HOSPITALIZED VOTERS ONLY (please fill in circle)

                 ○    I certify that I cannot appear at the polling place on election day because I am hospitalized, and appoint the following person to serve as
                      my agent, pursuant to Wis. Stat. § 6.86(3).

                 Agent Last Name                                                       Agent First Name                                                Agent Middle Name

    7            AGENT: I certify that I am the duly appointed agent of the hospitalized absentee elector, that the absentee ballot to be received by me is
                 received solely for the benefit of the above named hospitalized elector, and that such ballot will be promptly transmitted by me to that elector
                 and then returned to the municipal clerk or the proper polling place.

                 Agent Signature                X                                                     Agent Address

ASSISTANT DECLARATION / CERTIFICATION (if required)
I certify that the application is made on request and by authorization of the named elector, who is unable to sign the application due to physical disability.
Agent
Signature            X                                                                                Today’s Date

VOTER DECLARATION / CERTIFICATION (required for all voters)
I certify that I am a qualified elector, a U.S. Citizen, at least 18 years old, having resided at the above residential address for at least 28 consecutive days
immediately preceding this election, not currently serving a sentence including probation or parole for a felony conviction, and not otherwise disqualified
from voting. Please sign below to acknowledge that you have read and understand the above.
Voter
Signature            X                                                                                Today’s Date

                                                                                                                                                 35
EL-121 | Rev 2020-06 | Wisconsin Elections Commission, P.O. Box 7984, Madison, WI 53707-7984 | 608-266-8005 | web: elections.wi.gov | email: elections@wi.gov
                             Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 37 of 38
  OFFICIAL ABSENTEE BALLOT APPLICATION/CERTIFICATION                                                                   1
  (Official Use Only) The voter has met or is exempt from the photo ID requirement. Municipal or Deputy Clerk
  initial here: _______________
  Note: With certain exceptions, an elector who mails or personally delivers an absentee ballot to the municipal
  clerk at an election is not permitted to vote in person at the same election on Election Day. Wis. Stat. §6.86(6).
 Voter: Please complete steps 1                   through      5    below, in the presence of your witness.
   1      Place your voted ballot inside the envelope and seal it. Do not use tape or glue.
          Complete the section below if not completed by the clerk.
   2      Provide your VOTING address.
Date of Election (month, day, year)                             County


Municipality (check type and list name) Town                      Village      City        of


 Voter’s Name (Last, First, Middle) including suffix (Please print legibly)


 Street Address–Provide house number and street name or fire number and street name. OR


 If your rural address does not include a house number/fire number and street name, provide rural route
 number and box no.


 City                                                                            Zip Code
                                                                          WI
                             Ward #            District (if applicable)
Official use only:                                                                Voted in clerk’s office     
   3     Sign and date this section.
                                   CERTIFICATION OF VOTER (Required)
  I certify, subject to the penalties for false statements of Wis. Stat. § 12.60(1)(b), that I am a resident of
  the ward of the municipality in the county of the state of Wisconsin indicated hereon, and am entitled to
  vote in the ward at the election indicated hereon; that I am not voting at any other location in this election;
  that I am unable or unwilling to appear at the polling place in the ward on election day, or I have changed
  my residence within the state from one ward to another later than 28 days before the election. I certify
  that I exhibited the enclosed ballot, unmarked, to the witness, that I then in the presence of the witness
  and in the presence of no other person marked the ballot and enclosed and sealed the ballot in this
  envelope in a manner that no one but myself and any person providing assistance under Wis. Stat. §
  6.87(5), if I requested assistance, could know how I voted. I further certify that I requested this ballot.
  X _____________________________________________                         _________ /_________ /_________
       ▲ Signature of Voter ▲ (All voters must sign.)                         Today’s Date
  REQUIRED OF MILITARY AND OVERSEAS VOTER ONLY: I further certify my birth date is:
                                    ___________ /___________ /___________

   4 Have your witness sign and write their address below.
              CERTIFICATION OF WITNESS (signature and address of witness are required)
  I, the undersigned witness, subject to the penalties for false statements of Wis. Stat. § 12.60(1)(b),
  certify that I am an adult U.S. Citizen and that the above statements are true and the voting procedure
  was executed as stated. I am not a candidate for any office on the enclosed ballot (except in the case
  of an incumbent municipal clerk). I did not solicit or advise the voter to vote for or against any candidate
  or measure. I further certify that the name and address of the voter is correct as shown.
  1. _______________________________________________________________________________
       ▲Signature of ONE adult U.S. citizen witness▲
  2. _______________________________________________________________________________
       ▲If witnesses are Special Voting Deputies, both must sign. ▲
      ▼Address of witness or addresses of both SVDs ▼
  1. ______________________________________________________________________________
  2. _______________________________________________________________________________
  Provide house number and street name or fire number and street name, city, state and zip code. OR
  If your rural address does not include a house number/fire number and street name, provide rural route
  number and box number, city, state and zip code.
            CERTIFICATION OF ASSISTANT (if applicable) - assistant may also be witness
  I certify that the voter named on this certificate is unable to sign his/her name or make his/her mark due
  to a physical disability and that I signed the voter’s name at the direction and request of the voter.
  X _____________________________________________________________________
     ▲Signature of Assistant ▲
         Mail back your ballot. Allow 4-5 days for delivery to ensure your ballot is received by
   5
         Election Day. Ballots received after Election Day will NOT be counted.


EL-122 Absentee Certificate Envelope | (rev. 2020-06)
                                                                                                                           36
          Case: 3:15-cv-00324-jdp Document #: 401-15 Filed: 09/18/20 Page 38 of 38

-ELECTION DAY VOTING IN WISCONSIN-
Information Provided by the Wisconsin Elections Commission
 WHAT SHOULD I EXPECT AT THE POLLS ON ELECTION DAY?



   1) Remember to bring an acceptable photo ID to the polling place. You should also bring along proof of
      residence, if you need to register at the polls.
   2) Voters should have their photo ID ready when they enter the polling place.
   3) Check in with the greeter, if your polling place has one. Greeters will usually be able to verify if you are
      already registered or need to fill out a new registration form. If the polling place covers multiple wards,
      the greeter will be able to direct you to the correct line.
   4) Fill out a new registration form if you are a new Wisconsin voter or if you have changed your name or
      address since you last voted. You will have to provide proof of residence when registering. You do not
      have to show your photo ID when registering, but you will have to show photo ID before being issued a
      ballot.
   5) Poll workers will ask you to state your name and address. This is not a new requirement of the voter
      photo ID law. It has always been a requirement.
   6) Poll workers will ask you to show your photo ID.
       -The voter’s photo ID must be one of the acceptable documents specified by law.
       -The voter’s photo ID must be current. For State of Wisconsin Driver License or State ID cards, Military
       IDs, and Passports, they can be expired, if they expired since the last General Election (currently
       November 6, 2018).
       -The voter’s photo ID must reasonably resemble the voter.
       -The voter’s photo ID must have the voter’s name on it.
       -The voter’s photo ID must be an original copy.
   7) The name on the photo ID must conform to the voter’s name on the poll list. An exact match is not
      necessary. For example, Bob conforms to Robert, Sue conforms to Susan, and Smith-Jones conforms to
      Smith if the voter has recently been married.
   8) Poll workers will ask you to sign the poll list. If you are unable to sign because of a physical disability, you
      are exempt from this requirement. You should inform a poll worker that you are unable to sign.
   9) Poll workers write the Election Day voter number in the poll list, and issue you a ballot.
   10) If you do not have a photo ID, you are allowed to vote by provisional ballot. You can bring your photo ID
       to the polling place by 8:00 p.m. You may also present your photo ID to the municipal clerk in person by
       4:00 p.m. the Friday after the Election. If you provide photo ID by the deadline, the ballot will count. If
       you do not provide photo ID by the deadline, your ballot will not count.




 PLEASE BE UNDERSTANDING AND KIND TO THE POLL WORKERS!


                                Find more information on the Photo ID law at www.BringIt.wi.gov
                            Register to vote or check your registration status at: www.MyVote.wi.gov             37
                      Contact the Wisconsin Elections Commission at 1-866-Vote-Wis or at elections@wi.gov
